Title: Seal for the Admiralty of the United States, [4 May] 1780
From: Continental Congress
To: 


[4 May 1780]
The Board of Admiralty reported the device of a seal for the Admiralty of the United States: the arms, thirteen bars mutually supporting each other, alternate red and white, in a blue field, and surmounting an anchor proper. The crest a ship under sail. The motto Sustentans et Sustentatus. The legend U. S. A. Sigil. Naval.
Ordered, That the same be engraved, and used as the seal of the Board of Admiralty of the United States of America.
